Citation Nr: 0608013	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  96-41 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from March 1968 
to February 1970, and from September 1974 to April 1975.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In March 2003, July 2003 and in May 2005, the Board remanded 
this claim to the RO for further development.  The case has 
been returned to the Board and is ready for further review.  
The veteran submitted additional evidence after the November 
2005 supplemental statement of the case, and waived 
consideration by the agency of original jurisdiction.


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era.

2.  The veteran has not been diagnosed with any disorder 
recognized by VA as etiologically related to exposure to 
herbicide agents (Agent Orange) used in the Republic of 
Vietnam.

3.  No competent medical evidence has been presented to show 
that the veteran has current skin disability due to disease 
or injury incurred in or aggravated by service or as the 
result of Agent Orange exposure presumed to have been 
incurred in service.  


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b). See, Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2005).  
In this regard, the Board notes that, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent containing dioxin or 2,4- dichlorophenoxyacetic acid, 
and may be presumed to have been exposed during such service 
to any other chemical compound in an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 38 
U.S.C. § 1116(f), as added by § 201(c) of the "Veterans 
Education and Benefits Expansion Act of 2001," Public Law 
107-103, 115 Stat. 976 (2001) (Dec. 27, 2001).  Prior law 
required that the veteran have a disease listed at 38 C.F.R. 
§ 3.309(e), in addition to proof of Vietnam service, before 
exposure there was presumed.  The change eliminating this 
requirement reversed the Court of Appeals for Veterans Claims 
(Court's) decision in McCartt v. West, 12 Vet. App. 164 
(1999).

The diseases listed at 38 C.F.R. § 3.309(e) include: 
chloracne or other acneform diseases consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).

It is required that the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year. 38 C.F.R. § 3.307(a)(6)(ii).  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted. See Notice, 
59 Fed. Reg. 341-46 (1994).  See also 61 Fed. Reg. 41,442-49 
and 57,586-89 (1996).

As the veteran served in Vietnam from December 1968 to 
December 1969, he is entitled to a presumption of Agent 
Orange exposure.  The medical records confirm that, although 
no skin disability was noted on VA examination in June 1970, 
he has been diagnosed with eczema on VA examination in August 
1997.  He has also submitted medical records concerning 
treatment of various skin growths, including a superficial 
squamous cell carcinoma, between 2001 and 2005.  However, 
these conditions are not one of the diseases listed at 38 
C.F.R. § 3.309(e). Accordingly, he is not entitled to any 
presumption that his current skin disability is etiologically 
related to exposure to herbicide agents used in the Republic 
of Vietnam.  


Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

Although the veteran has been diagnosed with eczema and 
various skin growths, and despite the fact that he is 
entitled to a presumption of exposure to Agent Orange in 
Vietnam, there is no objective medical evidence suggesting 
his eczema or skin growths are etiologically related to his 
presumed Agent Orange exposure in service.  As a layman, he 
cannot establish this medical nexus himself.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Considering entitlement to service connection for a skin 
disability on a direct basis, there is no competent evidence 
of record showing the veteran's currently diagnosed eczema or 
skin growths are due to disease or injury that was incurred 
in or aggravated by service. 38 U.S.C.A. §1110; 38 C.F.R. § 
3.303(b); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  No 
skin disorder is shown to have been manifested during 
service, and his February 1970 separation examination report 
from his first period of service and his March 1975 
separation examination report are negative for any findings 
pertaining to the skin.  Skin disability was noted in 1997 
and thereafter, many years after service, and there is no 
medical nexus associating any current skin disability with 
service.  So, for these reasons, the preponderance of the 
evidence is against his claim, meaning the benefit-of-the-
doubt doctrine does not apply and his appeal must be denied.  
38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991).   

Duties To Notify And Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the RO provided the appellant with notice in 
February 2003, April 2003, September 2004, and in May 2005.  
The letters satisfied the content requirement of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  They informed the 
appellant concerning the information and evidence necessary 
to substantiate his claim.  The letters explained which 
information or evidence it needed from him and what he could 
do to help with the claim.  The RO advised him as to what VA 
would do to assist him in the development of the evidence to 
support his claim.  In addition, the notice letters also 
contained the "fourth element," informing him of the need to 
submit medical evidence.  Thus, the appellant clearly had 
actual knowledge of this requirement.  

The timing of the notice letters did not comply with the 
requirements of Pelegrini.  However, the United States Court 
of Appeals for Veterans Claims (Court) in Pelegrini has left 
open the possibility that a notice error may be found to be 
non-prejudicial to a claimant.  All that is required is that 
the duty to notify be satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

In this case, the deficiency in the timing of the notice is 
harmless error.  The requisite notifications were ultimately 
provided to the appellant before the final transfer and 
certification of the case to the Board, and he had ample time 
in which to respond to the notice letter.  Viewed in context, 
the furnishing of notice after the decision that led to the 
appeal did not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
121 (2005).  The appellant has had a "meaningful opportunity 
to participate effectively" in the processing of his claim.  
Mayfield , Id.  The Board finds that the present adjudication 
of the issue on appeal will not result in any prejudice to 
the appellant.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined and 
records have been obtained.  The RO attempted to locate 
medical evidence identified by the veteran from the Tuskegee 
VA Medical Center, without success.  That facility provided 
all records that were available for the veteran to the RO.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.  


ORDER

Service connection for a skin disability, to include as due 
to herbicide exposure, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


